1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 17CV882-CAB (BLM)
11   DUWAYNE JACKSON,

12                                          Plaintiff,       ORDER FOLLOWING IN CAMERA
                                                             REVIEW
13   v.

14   D. PARAMO, et al.,

15                                      Defendants.
16

17

18

19

20          On October 17, 2018, Plaintiff submitted a motion for order compelling discovery that
21   was accepted by the Court on discrepancy on October 31, 2018. See ECF Nos. 81 and 82. The
22   motion was insufficient a number of ways. ECF No. 83. After identifying the inconsistencies
23   and deficiencies within Plaintiff’s motion, the Court ordered Plaintiff to file a revised motion on
24   or before November 27, 2018. ECF No. 83.
25          Plaintiff filed a new motion to compel on November 26, 2018. ECF No. 90. Defendant
26   O. Navarro opposed the motion on December 18, 2018. ECF No. 93. On January 17, 2019, the
27   Court entered an order granting in part and denying in part Plaintiff’s motion to compel. ECF
28   No. 100. In the order, the Court found that with respect to Plaintiff’s request to compel further

                                                         1
                                                                                      17cv882-CAB (BLM)
1    response to Request for Production (“RFP”) No. 3, Defendant satisfied the threshold requirement

2    for application of the Official Information Privilege. Id. at 10. The Court then ordered Defendant

3    to lodge a copy of forms 3010-A, 3011 A, 3012 A, 3034 A and 3036 A related to the January 16,

4    2017 Incident Report and a copy of forms 3010-A, 3011 A, and 3012 A related to the August 2,

5    2016 Incident with the Court for in camera review on or before February 1, 2019, so that the

6    Court could determine whether the Official Information Privilege applies. Id. The Court further

7    ordered Defendant to “identify which portions of the Use of Force Critique Package already have

8    been provided to Plaintiff and which portions Defendant believes are protected by the Official

9    Information Privilege.” Id.

10          On February 1, 2019, Defendant filed a response to the Court’s January 17, 2019 order

11   stating:

12          The Court [] ordered Defendant to identify which portions of the Use of Force
13          Critique Package have already been produced to Plaintiff and which portions
            Defendant believes are protected by the Official Information Privilege. In
14
            response, Defendant has not provided any of the Use of Force Critique Package to
15          Plaintiff with the exception of the Crime Incident Report’s - form 837. Defendant
16          maintains his position that the Use of Force Critique documents, which are
            concurrently lodged for in camera review [see ECF No. 103] are protected by the
17
            Official Information privilege.
18

19   ECF No. 102.

20          After a thorough review, the Court finds that the Official Information Privilege applies to

21   all of the documents that have been submitted for in camera review. As set forth in the Court’s

22   previous order, when a party satisfies the threshold requirement for application of the Official

23   Information Privilege, the Court will perform an in camera review of the requested documents

24   so that the Court may perform the required balancing analysis to determine the applicability of

25   the Official Information Privilege. ECF No. 100 at 10. The test requires that “courts must weigh

26   the potential benefits of disclosure against the potential disadvantages.” Sanchez v. City of

27   Santa Ana, 936 F.2d 1027, 1033-34 (9th Cir. 1990).          In civil rights cases against police
28   departments [or correctional officers], the balancing test should be “moderately pre-weighted

                                                     2
                                                                                     17cv882-CAB (BLM)
1    in favor of disclosure.” Soto v. City of Concord, 162 F.R.D. 603, 613 (N.D. Cal. 1995) (quoting

2    Kelly v. City of San Jose, 114 F.R.D. 653, 661. (N.D. Cal. 1987)).

3                 After reviewing the Kelly factors1 and balancing the potential benefits of disclosure against

4    the potential disadvantages of disclosure, the Court finds that that the factors weigh in favor of

5    nondisclosure. Specifically, while the Court finds that Plaintiff’s case is non-frivolous and brought

6    in good faith, and that the discovery is unavailable from other sources, the submitted documents

7    contain the types of evaluative summaries and comments that weigh in favor of nondisclosure

8    and will not aid in Plaintiff’s pursuit of this matter. Accordingly, the Court finds that Defendant

9    Navarro has properly asserted the Official Information Privilege and that the privilege bars

10   disclosure of forms 3010-A, 3011 A, 3012 A, 3034 A and 3036 A related to the January 16, 2017

11   Incident Report and forms 3010-A, 3011 A, and 3012 A related to the August 2, 2016.

12                IT IS SO ORDERED.

13   Dated: 2/6/2019

14

15

16

17

18

19                                                          
20   1
       The Kelly court provided a non-exhaustive list of factors (taken from Frankenhauser v. Rizzo,
21   59 F.R.D. 339 (E.D. Pa. 1973)) that may be considered when engaging in this weighing process:
     (1) the extent to which disclosure will thwart governmental processes by discouraging citizens
22   from giving the government information; (2) the impact upon persons who have given
23   information of having their identities disclosed; (3) the degree to which government self-
     evaluation and consequent program improvement will be chilled by disclosure; (4) whether the
24   information sought is factual data or evaluative summary; (5) whether the party seeking the
     discovery is an actual or potential defendant in any criminal proceeding either pending or
25   reasonably likely to follow from the incident in question; (6) whether the police investigation has
26   been completed; (7) whether any intradepartmental disciplinary proceedings have arisen or may
     arise from the investigation; (8) whether the plaintiff's suit is non-frivolous and brought in good
27   faith; (9) whether the information sought is available through other discovery or from other
     sources; and (10) the importance of the information sought to the plaintiff's case. Kelly, 114
28   F.R.D. at 663.

                                                               3
                                                                                             17cv882-CAB (BLM)
